          Case 5:18-cr-00227-SLP Document 36 Filed 11/29/18 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
              -vs-                                 )   No. CR-18-227-SLP
                                                   )
JOSEPH MALDONADO-PASSAGE,                          )
  a/k/a Joseph Allen Maldonado,                    )
  a/k/a Joseph Allen Schreibvogel,                 )
  a/k/a “Joe Exotic,”                              )
                                                   )
                      Defendant.                   )

                                            ORDER

       Before the Court is Defendant’s Motion to Reopen Detention Hearing [Doc. No. 29].

Defendant requests that the hearing on the Government’s motion for detention be reopened

pursuant to 18 U.S.C. § 3142(f). The Government has filed a response opposing Defendant’s

motion [Doc. No. 33]. For the reasons set forth below, Defendant’s motion is denied.

       On September 5, 2018, Defendant was indicted on two counts of Use of Interstate

Commerce Facilities in the Commission of Murder-for-Hire [Doc. No. 1].1 Defendant entered a

plea of not guilty to each count on September 27, 2018.

       On October 4, 2018, the Court held an extensive hearing at which it found that Defendant

had been charged with very serious crimes and that the evidence presented at the hearing appeared

to corroborate those charges. The Court also found that Defendant was without stable residence

or employment and that his ties to his family were strained. Further, the Court found that

Defendant made violent and offensive threats toward others on social media, and based on the


1
 Subsequent to the detention hearing, a superseding indictment was filed adding additional counts
of violating the Endangered Species Act and violating the Lacey Act: False Labeling of Wildlife
[Doc. No. 24].
                                               1
          Case 5:18-cr-00227-SLP Document 36 Filed 11/29/18 Page 2 of 3



indictment, those words were on the verge of becoming acted upon. The Court also found that

Defendant was a threat to himself based on his mental health and threats of suicide. Ultimately,

the Court determined that the Government proved by clear and convincing evidence that no

condition or combination of conditions of release would reasonable assure the safety of any other

person and the community. See Order of Detention Pending Trial [Doc. No. 18], at 2.

       Defendant now requests that the hearing be reopened because he has received additional

information that was not known at the time of the detention hearing—an evaluation of Defendant

that asserts he poses neither a risk of harm to himself nor to others. Def.’s Mot. 3. A detention

hearing may be reopened if the Court “finds that information exists that was not known to the

movant at the time of the hearing and that has a material bearing on the issue whether there are

conditions of release that will reasonably assure the appearance of such person as required and the

safety of any other person and the community.” 18 U.S.C. § 3142(f). Thus, assuming arguendo

that the report proffered by Defendant amounts to new information, the Court has discretion to

reopen the hearing. The Court declines to do so.

       In making a determination as to whether conditions of release are appropriate, the Court

considers the nature and circumstances of the offense charged, the weight of the evidence against

the person, the history and characteristics of the person, and the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. Id. at §

3142(g). As addressed above, the Court made findings on each of these factors. The information

presented by Defendant addresses only the last factor—the nature and seriousness of the danger to

any person or the community. With regard to this factor, the Court stressed that Defendant was a

danger to both himself and members of the community. The Court addressed concerns about

Defendant’s mental health and threats to himself when it assessed this factor, but also addressed



                                                2
           Case 5:18-cr-00227-SLP Document 36 Filed 11/29/18 Page 3 of 3



violent threats Defendant made to others on social media.2 Even if the Court set aside its

determinations with regard to Defendant’s mental health, it would not materially change the

Court’s decision that Defendant should be detained pending trial. In other words, the Government

would still meet its burden of proof. As such, the Court finds it is unnecessary to reopen the

hearing.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Reopen Detention Hearing

[Doc. No. 29] is DENIED.

       IT IS SO ORDERED this 29th day of November, 2018.




2
  Defendant argues that his social media postings were not threats, but instead “vitriolic rants”
within his protected speech rights. Def.’s Mot. 4-5. At the detention hearing, Defendant argued
the social media posts were “just skits,” but the Court found otherwise. More fundamentally to
the resolution of this motion, this argument does not pertain to the allegedly new evidence
presented to the Court.
                                               3
